                                                                                                                       Filed
                                                                                                File Date: 3/5/2021 4:53 PM
            Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 1 of 17                       Merrimack Superior Court
                                                                                                         E-Filed Document




                                  STATE OF NEW HAMPSHIRE

MERRIMACK, SS                                                                       SUPERIOR COURT
                                                                                    217-2021-CV-00132
                                           Steven Bornstein
                                            12 Cutts Road
                                          Durham, NH 03824

                                                    v.

                               University System of New Hampshire
                                    5 Chenell Drive, Suite 301
                                       Concord, NH 03301

                                           COMPLAINT
                                        Jury Trial Requested

       NOW COMES the plaintiff Steven Bornstein, by and through his attorneys Douglas,

Leonard & Garvey, P.C., and respectfully submits the within Complaint, stating as follows:

I.     Parties

       1.        The plaintiff Steven Bornstein is a former Associate Professor of Communication

Sciences and Disorders for the University of New Hampshire. The plaintiff resides at 12 Cutts

Road, Durham, New Hampshire.

       2.        The defendant University System of New Hampshire has a principal place of

business at 5 Chenell Drive, Suite 301, Concord, New Hampshire.

II.    Jurisdiction and Venue

       3.        The Court has subject matter jurisdiction over the plaintiff’s ADEA retaliation

claim pursuant to 29 U.S.C. §626 (c). The Court likewise has subject matter jurisdiction over the

plaintiff’s Title VII claim. Yellow Freight Sys., Inc. v. Donnelly, 494 U.S. 820, 821 (1990). The

Court has personal jurisdiction over the defendant because it is a resident of New Hampshire.

       4.        Venue is proper because the defendant is a resident of Merrimack County.




                                                     1

                           This is a Service Document For Case: 217-2021-CV-00132
                                           Merrimack Superior Court
                                               3/10/2021 3:34 PM
             Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 2 of 17




III.    Facts

        5.       At all relevant times, Professor Bornstein was an Associate Professor of

Communication Sciences and Disorders at the University of New Hampshire. He was tenured in

1994.

        6.       Professor Donald Robin became the Chair of Professor Bornstein’s academic

department, the Department of Communication Sciences and Disorders (the Department), in or

around June of 2016.

        7.       Almost immediately upon becoming the Department Chair, Professor Robin began

repeatedly asking Professor Bornstein when he intended to retire. In faculty meetings early in

Professor Robin’s time as Chair, Professor Robin would comment that the future of the Department

would be bright because of his ability to mentor young faculty.

        8.       Professor Robin cut the hours of Graduate Assistant help Professor Bornstein

received, assigning him a Graduate Assistant for only 10 hours a week, rather than the 20 hours

weekly that he had previously received. Professor Robin demeaned the work Professor Bornstein

was performing on a book, opining that writing a book did not constitute a scholarly activity and

characterizing the work as “something that senior faculty do.”

        9.       In addition, Professor Robin stripped Professor Bornstein of significant

responsibilities, reassigning them to younger professors.         Before Professor Robin became

Department Chair, Professor Bornstein chaired Search Committees. Professor Robin excluded

Professor Bornstein from Search Committees, assigning a younger first-year assistant professor

and younger non-tenure-track professors to Search Committees instead.

        10.      Professor Robin scheduled faculty meetings when he knew Professor Bornstein had

conflicts that prohibited him from attending.



                                                2
             Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 3 of 17




        11.      Professor Robin prevented Professor Bornstein from voting on candidates for a

tenure-track position in the Department. Professor Robin sent an e-mail on or about December 6,

2016, asking when Department members could meet to discuss the candidates.              Professor

Bornstein replied with his availability. Professor Robin proceeded to schedule the meeting when

Professor Bornstein was unavailable, and worse yet, held a vote on the candidates without

informing Professor Bornstein that a vote would occur. Professor Bornstein learned of the

selection of the candidate when he received the meeting minutes on or about December 8, 2016.

        12.      In early December of 2016, the University’s Admissions Office sought a meeting

with a representative of the Department to discuss incoming students. Professor Bornstein had

strong interest in attending the meeting and asked Professor Robin if he could attend on behalf of

the Department. Professor Robin rejected Professor Bornstein, choosing a younger faculty

member to attend the meeting instead.

        13.      Professor Bornstein reported concerns to Dean Michael Ferrara and Associate Dean

Anne Broussard on or about December 14, 2016, that he believed Professor Robin was subjecting

him to adverse treatment based on his age and his ethnicity. The basis of Professor Bornstein’s

concerns that Professor Robin was discriminating against him based on ethnicity was an e-mail

from Professor Robin stating, “I think a re Jew paper would be well received.” Professor Bornstein

followed up his oral report to Dean Ferrara and Associate Dean Broussard with a December 21,

2016, e-mail broaching his concerns about age discrimination and discrimination based on

ethnicity.

        14.      When Professor Bornstein received no response to his concerns, he corresponded

with Dean Ferrara on or about January 13, 2017, noting the delay and reiterating his concerns

about age and ethnicity discrimination.



                                                 3
         Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 4 of 17




       15.     Dean Ferrara replied on or about January 19, 2017, falsely claiming that Professor

Bornstein’s January 13, 2017, communication somehow marked the first time he had learned of

the concerns about age and ethnicity discrimination.

       16.     On or about February 21, 2017, Professor Bornstein submitted a formal complaint

alleging discrimination based on age and ethnicity discrimination to the University’s Affirmative

Action and Equity Office.

       17.     Professor Robin promptly retaliated against Professor Bornstein after Professor

Bornstein filed his complaint. In or around March of 2017, Professor Robin sought to have

disciplinary action imposed on Professor Bornstein, making a frivolous report that Professor

Bornstein had somehow purposely bumped into him in a hallway. Professor Robin’s frivolous

complaint against Professor Bornstein subjected Professor Bornstein to the burden of having to

participate in an investigation.

       18.     In or around June of 2017, the University advised Professor Bornstein, without

explanation, that the University had “thoroughly investigated” his allegations of discrimination

and retaliation and had determined them to be “unfounded.” Professor Bornstein asked the

University to provide him a copy of the University’s investigative report, but the University

refused to do so.

       19.     Professor Robin continued his retaliation by giving Professor Bornstein a

committee assignment designed to vex him. Before Professor Robin’s arrival, Professor Bornstein

had served on committees for developing graduate and undergraduate curricula, search committees

to recruit faculty, and the Academic Affairs Committee. On or about July 25, 2017, Professor

Robin assigned Professor Bornstein to a committee to develop and update content for the

Department website, with full knowledge that Professor Bornstein had no experience in website



                                               4
          Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 5 of 17




maintenance or development. Professor Bornstein protested the ill-suited assignment, requesting

reinstatement to the Academic Affairs Committee and further suggesting that the University could

alternatively involve him in student recruitment with the Admissions Office. The defendant

rebuffed Professor Bornstein, forcing him to remain on the website development committee.

Professor Robin would later criticize Professor Bornstein for not formatting the website

correctly—a skill Professor Bornstein had not aptitude to perform.

       20.     Professor Robin subjected Professor Bornstein to additional retaliation by setting

unreasonable expectations for him designed to cause Professor Bornstein to fail. On or about July

25, 2017, Professor Robin advised Professor Bornstein that the University would require him to

teach two (2) courses by himself in the fall, to teach three (3) courses by himself in the spring, to

teach a portion of a sixth course in the fall, to teach a portion of a seventh course in the spring, and

to “engage in programmatic high impact research leading to publications and the potential for

extramural funding.” This assignment equated to a teaching course load of 5.5 courses for the

year, coupled with a requirement to “engage in programmatic high impact research.”

       21.     “[I]t is ludicrous to impose a 5 or (heaven forbid) 6 course annual load on a faculty

member and then expect [the professor] to maintain any kind of scholarly effort,” Michael Carter,

then President of the UNH Chapter of the American Association of University Professors wrote in

an August 5, 2017, e-mail reacting to Professor Robin’s expectations for Professor Bornstein for

the 2017-2018 academic year. “This is the academic equivalent of debtors prison: teach constantly

until you are again putting out 3 or 4 journal articles in top-tier journals each year.”

       22.     Professor Bornstein filed a Charge of Discrimination with the New Hampshire

Commission for Human Rights on or about September 18, 2017, alleging retaliation for having

engaged in the protected activity of reporting discrimination based on age and ethnicity. Exhibit



                                                   5
         Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 6 of 17




A.   The Charge was dually filed with the United States Equal Employment Opportunity

Commission (EEOC).

       23.    Beginning in October of 2017, the University compounded its retaliation against

Professor Bornstein by subjecting him to unwarranted scrutiny for his longstanding work with the

Veterans’ Administration. “It was recently brought to our attention that there is a Steven P.

Bornstein who appears to be employed at the Manchester VA as a Speech Pathologist and

Audiologist,” Dean Ferrara wrote to Professor Bornstein in an October 12, 2017, e-mail

summoning Professor Bornstein to a meeting. Contrary to Dean Ferrara’s e-mail suggesting that

Professor Bornstein’s work with the Veterans’ Administration was somehow shocking news for

the University, Professor Bornstein had worked for the Manchester, New Hampshire, Veterans’

Administration Medical Center as a fee-based audiologist since the spring of 2002, with the

University’s knowledge. In fact, in the UNH Faculty Annual Report for 2002-03, Professor

Bornstein wrote, “This past year I have developed a consulting endeavor with the Veterans

Administration providing evaluations and some rehabilitation of veterans with hearing loss due to

noise exposure.”

       24.    The University’s 2017 “investigation” into the work Professor Bornstein had done

for the Veterans’ Administration for over fifteen (15) years was purportedly spurred by a fake

website the University claimed to have found identifying Professor Bornstein as a full-time

Veterans’ Administration employee—a status Professor Bornstein had never held. The University

advised Professor Bornstein that it had suddenly come to believe that his “ongoing work at the

Veterans’ Health Administration” represented a challenge to his success at UNH.

       25.    Professor Bornstein ultimately presented the University an April 12, 2018, letter

from the Veterans’ Administration rebutting the accusation that he was somehow a Veterans’



                                               6
         Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 7 of 17




Administration employee. The Veterans’ Administration confirmed in the letter that Professor

Bornstein was “not considered an employee,” that he “receive(d) no reimbursement based on the

number of hours” that he was present at the Veterans’ Administration offices, that he was “paid

per completed exam only,” that he provided some services for which he received no

compensation,” and that “[t]here [were] some weeks when Dr. Bornstein [did not visit the

Veterans’ Administration] at all.”

       26.       The University’s unwarranted scrutiny of Professor Bornstein’s Veterans’

Administration work persisted despite the Veterans’ Administration letter clarifying the role that

he had held for over fifteen (15) years. The University continued to demand, even after receiving

the letter, that Professor Bornstein produce 1099s for 2014, 2015, 2016 and 2017.

       27.       The University intensified its retaliation on April 13, 2018, when Professor Robin

sent Professor Bornstein a letter subjecting Professor Bornstein to unwarranted disciplinary action.

“[T]here are serious and long-standing deficiencies in your teaching, research and service which

call into question your professional competence and commitment to your duties as a tenured

faculty member,” Professor Robin wrote. Professor Robin threatened to revoke permission for

Professor Bornstein to consult for the Veterans’ Administration in the letter, writing, “this

department will not support outside work arrangements that take faculty who are not meeting their

responsibilities here at UNH away from the important work of addressing performance

deficiencies.”

       28.       Professor Robin’s April 13, 2018, disciplinary letter resulted in a May 25, 2018,

disciplinary meeting for Professor Bornstein—which Professor Robin conspicuously failed to

attend. Professor Bornstein substantially rebutted the allegations against him at the disciplinary




                                                 7
         Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 8 of 17




meeting. In Professor Bornstein’s 29-year career at the University, the defendant had never

previously subjected him to such discipline.

       29.      Professor Bornstein last taught at the University in the spring of 2018.

       30.      Professor Bornstein received a Notice of Right to Sue from the EEOC on December

7, 2020. Exhibit B. This lawsuit is filed within 90 days of receipt of the Notice of Right to Sue,

as required.

                                                 COUNT I

          (Retaliation in Violation of Age Discrimination in Employment Act (ADEA), 29
                                       U.S.C. §623 (d))

       31.      The allegations of the preceding paragraphs are realleged and incorporated herein

by reference.

       32.      Professor Bornstein engaged in protected conduct under the ADEA, reporting to

Dean Ferrara and Associate Dean Broussard his belief that he was being subjected to adverse

treatment based on his age, filing a formal complaint alleging age discrimination with the

University’s Affirmative Action and Equity Office, and filing a Charge of Discrimination with the

New Hampshire Commission for Human Rights and the EEOC.

       33.      Professor Bornstein suffered multiple adverse employment actions as a direct and

proximate result of his protected activities, including being subject to investigation based on

Professor Robin’s frivolous complaint that Professor Bornstein had bumped him, requiring

Professor Bornstein to serve on a website development committee for which Professor Bornstein

had no experience or aptitude rather than a committee such as a Search Committee or an Academic

Affairs Committee for which Professor Bornstein had experience and qualifications, setting

unreasonable expectations for Professor Bornstein to carry a 5.5 teaching course load for the 2017-

2018 academic year while also engaging in “programmatic high impact research leading to

                                                  8
         Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 9 of 17




publications,” subjecting him to unwarranted scrutiny relating to consulting work he had

performed for the Veterans’ Administration for over fifteen (15) years, threatening his ability to

continue his consulting work, and subjecting him to unwarranted employment discipline.

       34.      As a direct and proximate result of the defendant’s violations of the anti-retaliation

provisions of the ADEA, Professor Bornstein has suffered and continues to suffer damages,

including but not limited to lost wages, lost earning capacity, lost employment benefits, liquidated

damages, and compensatory damages. Professor Bornstein is further entitled to punitive damages,

plus attorney’s fees, interest and costs.

                                                 COUNT II

                                  (Retaliation in Violation of Title VII)

       35.      The allegations of the preceding paragraphs are realleged and incorporated herein

by reference.

       36.      Professor Bornstein engaged in protected activity under Title VII, reporting to Dean

Ferrara and Associate Dean Broussard his belief that he was being subjected to adverse treatment

based on his ethnicity and/or religion, filing a formal complaint alleging such discrimination with

the University’s Affirmative Action and Equity Office, and filing a Charge of Discrimination with

the New Hampshire Commission for Human Rights and the EEOC.

       37.      Professor Bornstein suffered multiple adverse employment actions as a direct and

proximate result of his protected activities, including being subject to investigation based on

Professor Robin’s frivolous complaint that Professor Bornstein had bumped him, requiring

Professor Bornstein to serve on a website development committee for which Professor Bornstein

had no experience or aptitude rather than a committee such as a Search Committee or an Academic

Affairs Committee for which Professor Bornstein had experience and qualifications, setting



                                                  9
         Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 10 of 17




unreasonable expectations for Professor Bornstein to carry a 5.5 teaching course load for the 2017-

2018 academic year while also engaging in “programmatic high impact research leading to

publications,” subjecting him to unwarranted scrutiny relating to consulting work he had

performed for the Veterans’ Administration for over fifteen (15) years, threatening his ability to

continue his consulting work, and subjecting him to unwarranted employment discipline.

       38.     As a direct and proximate result of the defendant’s violations of the anti-retaliation

provisions of Title VII, Professor Bornstein has suffered and continues to suffer damages,

including but not limited to lost wages, lost earning capacity, lost employment benefits, and

compensatory damages.        Professor Bornstein is further entitled to punitive damages, plus

attorney’s fees, interest and costs.

REQUEST FOR RELIEF:

       WHEREFORE, the plaintiff Steven Bornstein respectfully prays this Honorable Court:

       A.      Schedule this matter for trial by jury, and after trial;

       B.      Find the defendant liable for retaliation in violation of the Age Discrimination in

Employment Act;

       C.      Find the defendant liable for retaliation in violation of Title VII;

       D.      Award the plaintiff damages for lost wages, lost earning capacity and lost

employment benefits;

       E.      Award the plaintiff liquidated damages;

       F.      Award the plaintiff compensatory damages;

       G.      Award the plaintiff punitive damages;

       H.      Award the plaintiff his reasonable attorney’s fees;

       I.      Award the plaintiff interest and costs; and



                                                  10
       Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 11 of 17




      J.     Grant such other and further relief as is just and equitable.

                                            RESPECTFULLY SUBMITTED:
                                            STEVEN BORNSTEIN
                                            By his attorneys:
                                            DOUGLAS, LEONARD & GARVEY, P.C.

Dated: March 5, 2021                By:     /s/ Benjamin T. King
                                            Benjamin T. King, N.H. Bar. No. 12888
                                            14 South Street, Unit 5
                                            Concord, NH 03301
                                            603-224-1988
                                            benjamin@nhlawoffice.com




                                               11
Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 12 of 17
Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 13 of 17
Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 14 of 17
Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 15 of 17
Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 16 of 17
Case 1:21-cv-00266-LM Document 1-2 Filed 04/01/21 Page 17 of 17
